Citation Nr: 1734794	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  10-43 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to December 22, 2016 and in excess of 20 percent thereafter for cervical spine degenerative disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1986 to July 1997, January 2006 to December 2006, and October 2007 to November 2008 with additional periods of reserve service. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Veteran filed a Notice of Disagreement (NOD) in November 2009 and a Statement of the Case (SOC) was issued in August 2010. The Veteran filed his Substantive Appeal via VA Form 9 in October 2010. Thus, the Veteran perfected a timely appeal of the issues.

In November 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was previously before the Board in July 2014 and September 2016, at which time the claim was remanded for additional development. The RO completed all requested development but denied the benefit sought on appeal. As such this matter is properly returned to the Board for appellate consideration.

In a subsequent January 2017 rating decision, the RO increased the Veteran's rating for cervical degenerative joint disease and degenerative disc disease to 20 percent disabling, effective from December 22, 2016. As this increase does not represent the maximum rating available, the issue remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran previously submitted a claim for headaches secondary to his cervical spine condition. In the March 2009 rating decision, the AOJ denied this claim on the basis that a separate compensable evaluation of the headaches was not warranted because there had been no characteristic prostrating attacks averaging one in two months over the preceding several months.

The issue of entitlement to service connection for headaches secondary to the Veteran's service-connected cervical spine degenerative disc disease has been raised again by subsequent  medical observations of the VA examiner on the Veteran's December 2016 VA examination. Therefore, this issue is referred to the AOJ for action in accordance with the revised regulations concerning the filing of claims.  38 C.F.R. §§ 3.150, 3.151, 3.155, 19.9(b) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. For the entire appeal period extending from November 20, 2008, the evidence reflects that the Veteran's cervical spine disability has been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees and a combined range of motion of the cervical spine not greater than 170 degrees.

2. At no time during the appeal period has the Veteran's cervical spine disability been manifested by forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.


CONCLUSION OF LAW

Since November 20, 2008, the criteria for a disability rating of 20 percent, but no higher, for a cervical spine disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5243 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by a January 2009 letter. 

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records and post-service private and VA treatment records and reports have been obtained. The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided VA medical examinations in January 2009, June 2015, and December 2016.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in September 2016, the Board remanded this matter to the AOJ for further development. The AOJ completed all requested development and the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Increased Rating Claim

Applicable Laws and Regulations

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's cervical spine degenerative disc disease is rated under Diagnostic Code (DC) 5243 for invertible disc syndrome. DC 5243 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), or under the Formula for Rating Invertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. §4.25. 

Under the General Formula, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height warrants a 10 percent disability rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent disability rating. 

Forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine warrants a 30 percent disability rating. 

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating. Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating. 38 C.F.R. § 4.71a, DCs 5235-5243.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Under notes to the rating formula:

Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) (see also Plate V) explains that, for VA compensation purposes, normal flexion of the cervical spine is from zero to 45 degrees, extension from 0 to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees. The normal combined range of motion, then, is 340 degrees and refers to the sum of the range of forward flexion, backward extension, left and right lateral flexion, and left and right rotation.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) specifies that raters should round each range of motion measurement to the nearest five degrees.

Note (5) in DCs 5235-5243 provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Invertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent rating is assigned for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time. Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis. See Burton v. Shinseki, 25 Vet. App. 1 (2011). The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id. quoting 38 C.F.R. § 4.40.

Factual Background and Analysis

Turning to the evidence of record, the Veteran was diagnosed with degenerative disc disease via x-ray examination in September 1996 during his active duty military service. A subsequent VA examination was conducted in January 2009. The Veteran was diagnosed with degenerative disc disease of the cervical spine. The examiner noted that there was generalized focal tenderness about the midline of the neck and posterior cervical musculature. No abnormal spinal contour and no muscle spasm or guarding was noted. On range of motion testing, the Veteran had flexion of 30 degrees, extension of 40 degrees, right lateral flexion of 25 degrees, left lateral flexion of 25 degrees, right lateral rotation of 45 degrees, and left lateral rotation of 45 degrees. The examiner noted that all of these active cervical motions were painful. Repetitive range of motion testing by three flexions and extensions elicited pain throughout cervical motion but no reduction in range of motion, no fatigability, and no incoordination. The examiner further diagnosed the Veteran with chronic headaches. He noted that the Veteran suffered from recurrent left temporal headaches since 2007 associated with his cervical disorder. Symptoms were noted as left temporal and pressure-like with a frequency of approximately twice a week with duration of two days. 

The Veteran was afforded a VA examination in June 2015. The Veteran reported flare-ups that included intermittent increased pain which made his neck hurt more and caused him to take five sick days for his neck that year. At the time, the Veteran was a computer server manager and could work from home. He further reported that on seven other days during that year, he stayed home and did work for approximately 2 hours due to neck pain. The Veteran cited these incidences as examples of functional loss or functional impairment he experienced as a result of his cervical spine disability. On range of motion testing, the examiner noted initial range of motion was abnormal or outside of the normal range with flexion to 45 degrees, extension to 40 degrees, right lateral flexion to 45 degrees, left lateral flexion to 45 degrees, right lateral rotation to 50 degrees, and left lateral flexion to 70 degrees with range of motion contributing to functional loss. The examiner noted pain on extension but no evidence of pain with weight bearing. He further noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups and found no evidence of localized tenderness, guarding, or muscle spasms of the cervical spine. There was no evidence of ankylosis of the spine, the Veteran did not have any other neurologic abnormalities related to his cervical spine condition and the Veteran did not have intervertebral disc syndrome or episodes requiring bed rest. The examiner opined that the Veteran's cervical spine disease did not prevent him from doing a sedentary job as he had been successfully doing a full-time sedentary job since his separation from service.   

In September 2016, the Board remanded the Veteran's increased rating claim in accordance with the Court decision in Correia v. McDonald, 28 Vet. App. 158 (2016) which requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

The Veteran was afforded a new VA examination in December 2016. Upon examination, the Veteran reported having pain every day. At the outset, the examiner noted that weight bearing testing of the cervical spine and passive range of motion of the spine were both considered medically contraindicated. The examiner noted that the Veteran had pain at rest in non-weight bearing and that pain increased markedly upon movement. On range of motion testing, the Veteran had cervical flexion of 30 degrees, extension to 25 degrees, left lateral flexion of 25 degrees, right lateral flexion of 25 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 40 degrees. The examiner opined that there are no flare-ups, rather that the Veteran had a constant, chronic condition that waxes and wanes but never goes away or resolves. The examiner noted that at the worst of the pain the Veteran "pushes" through it and never loses his ability to care for himself. It was noted that the Veteran did not lose work due to his neck per se but that when he has a headache he could become incapacitated and lose work an average of 15-18 days per year. It was clarified that this was due to the headaches and not the neck (cervical) condition itself. 

As mentioned above, DC 5243 provides that IVDS be evaluated under either the General Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes with the evaluation being conducted under whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. §4.25. The Veteran cannot be rated simultaneously under both Schedules. 

Based on the above, the Board finds that the symptoms of the Veteran's cervical spine degenerative disc disease warrant a 20 percent rating from November 20, 2008, the date of his original claim until the present, under the General Rating Formula for Diseases and Injuries of the Spine. The Board finds that the Veteran was entitled to an initial rating of 20 percent based upon the January 2009 VA examination in which he demonstrated forward flexion of 30 degrees. The Board acknowledges that on the June 2015 VA examination the Veteran's range of motion on forward flexion was recorded at 45 degrees. However, during this period the Veteran's cervical spine disability was repeatedly manifested by pain. The Veteran reported functional loss, in particular when turning his head while driving and the examiner noted evidence of pain on extension. Additionally, the evidence from the January 2009 and December 2016 VA examinations which recorded forward flexion on 30 degrees in conjunction with the Veteran's consistent report of symptoms of pain and functional loss suggest that those measurements are more typical of the Veteran's condition. Thus, the Board resolves reasonable doubt in favor of the Veteran and concludes that his cervical spine disability more nearly approximated the 20 percent rating throughout the appeal period.  

In so finding, the Board also finds that a rating in excess of 20 percent is not warranted for the Veteran's cervical spine disability at any point during the appeal period. The Board notes that the evidence of record is absent of any findings or notations that the Veteran exhibited forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine. Thus, the Veteran does not meet the requirements for the next highest rating. 

The Board also finds that a higher rating is not warranted based on incapacitating episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). In this regard, the Board observes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having a total duration of at least four weeks but less than six weeks during the past 12 months. Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes requiring physician prescribed bedrest in the VA examinations by either the Veteran or the examiners. Instead, the examiners specifically noted that the Veteran has not had any incapacitating episodes in the 12 months prior to the examinations. 

Other Considerations

The Board has also considered whether the Veteran's cervical spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. The Veteran's rating for cervical spine degenerative disease, evaluated as 20 percent disabling from November 20, 2008 to the present, contemplate the Veteran's varying symptoms of pain on motion and associated functional loss. Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a 20 percent rating since November 20, 2008, for cervical spine degenerative disc disease is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


